Citation Nr: 0517985	
Decision Date: 07/01/05    Archive Date: 07/14/05

DOCKET NO.  00-02 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial compensable disability rating 
for asthma prior to March 5, 1999, and to an increased 
disability rating in excess of 30 percent thereafter.

2.  Timeliness of an appeal from the denial of entitlement to 
a compensable rating for hypertension.


ATTORNEY FOR THE BOARD

Saramae M. Kreitlow, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1966 to 
February 1969 and September 1982 to April 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery.  

In May 1998, the RO granted the veteran service connection 
for asthma evaluated as zero percent disabling.  The veteran 
filed a Notice of Disagreement as to the zero percent 
evaluation in August 1998.  A Statement of the Case was 
issued in December 1999.  A timely appeal was received in 
January 2000.  In March 2003, the RO granted the veteran an 
increased disability rating of 30 percent for his asthma 
effective March 5, 1999.

In October 1998, the RO granted the veteran service 
connection for hypertension evaluated as zero percent 
disabling, effective in May 1998.  The veteran filed a Notice 
of Disagreement as to the zero percent evaluation in November 
1998.  A Statement of the Case was issued in July 1999.  The 
veteran attempted to perfect an appeal as to this issue in 
January 2000, which was certified to the Board.

The Board has recharacterized issue number two to consider 
the timeliness of the substantive appeal.  The Board may 
address questions pertaining to its jurisdictional authority 
to review a particular case, including, but not limited to, 
determining whether Notices of Disagreement and Substantive 
Appeals are adequate and timely, at any stage in a proceeding 
before it, regardless of whether the agency of original 
jurisdiction (AOJ) addressed such question(s).  When the 
Board, on its own initiative, raises a question as to a 
potential jurisdictional defect, all parties to the 
proceeding and their representative(s), if any, will be given 
notice of the potential jurisdictional defect(s) and granted 
a period of 60 days following the date on which such notice 
is mailed to present written argument and additional evidence 
relevant to jurisdiction and to request a hearing to present 
oral argument on the jurisdictional question(s).  The date of 
mailing of the notice will be presumed to be the same as the 
date stamped on the letter of notification.  The Board may 
dismiss any case over which it determines it does not have 
jurisdiction.  38 C.F.R. § 20.101(d) (2004).  

By letter dated March 22, 2005, the Board advised the veteran 
of its intent to consider the timeliness of his appeal with 
respect to claim of entitlement to an increased rating for 
hypertension.  The veteran was advised that he had 60 days 
from the date of the letter to respond.  No response was 
received and thus, the Board will consider the timeliness of 
the veteran's appeal.  


FINDINGS OF FACT

1.  The veteran was on at least intermittent inhalational 
bronchodilator therapy for his asthma at the time of his 
separation from service.

2.  Medical evidence of record as of March 5, 1999 shows that 
the veteran required daily inhalational bronchodilator 
therapy and/or inhalational anti-inflammatory medication for 
his asthma.

3.  The medical evidence of record does not show that the 
veteran's asthma is productive of FEV-1 values of 55 percent 
or less, FEV-1/FVC values of 55 percent or less, at least 
monthly visits to a physician for required care of 
exacerbations, or intermittent (at least three per year) 
courses of systemic (oral or parenteral) corticosteroids.

4.  On October 19, 1998, the RO notified the veteran that it 
was granting him service connection for hypertension 
evaluated as zero percent disabling.  

5.  On November 24, 1998, the RO received the veteran's 
Notice of Disagreement as to the zero percent evaluation of 
his service-connected hypertension.  

6.  On July 20, 1999, the RO issued a statement of the case 
(SOC) addressing this issue.  

7.  A substantive appeal was not received within one year of 
the October 19, 1998 notification of the RO's decision or 
within 60 days of the July 20, 1999 SOC.  


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating of 10 
percent, but not higher, have been met for service-connected 
asthma prior to March 5, 1999.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.97, 
Diagnostic Code 6602 (2004).   

2.  The criteria for an increased disability rating in excess 
of 30 percent have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.10, 4.14, 4.97, 
Diagnostic Code 6602 (2004).   

3.  The veteran did not timely perfect an appeal with regard 
to the October 1998 rating decision, which denied a 
compensable rating for service-connected hypertension.  
38 U.S.C.A. §§ 7104, 7105, 7105A, 7108 (West 2002); 38 C.F.R. 
§§ 20.101(d), 20.200, 20.302, 20.305 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2004).  This law eliminated the concept of a well-
grounded claim, redefined the obligations of VA with respect 
to the duty to assist, and provides an enhanced duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  
38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159(b) and 
(c).   

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held, in part, that VCAA notice must 
be provided to a claimant before the initial unfavorable 
agency of original jurisdiction (AOJ) decision on a claim for 
VA benefits.  The Court also held that a VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.  Id.

In the present case, VCAA notice was provided to the veteran 
in June 2004, subsequent to the initial AOJ decision.  Where, 
as here, notice was not provided prior to the initial AOJ 
decision, the veteran has the right to VCAA content complying 
notice and proper subsequent VA process.  The Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement has been cured by the subsequent proper notice 
and VA process, and was, therefore, harmless error.  The 
veteran's claim was filed in February 1998, before the 
enactment of the VCAA.  In June 2004, the RO notified the 
veteran by letter of the first, second and third elements 
required by the Pelegrini II Court as stated above.  In 
addition, he was specifically told that it was his 
responsibility to support the claim with appropriate 
evidence.  The Supplemental Statement of the Case issued in 
March 2003 also notified the veteran of VA's duty to notify 
and assist him, advised him of the specific reasons why this 
particular claim was denied, and the information and evidence 
needed to substantiate the claim. 

Although the VCAA notice letter provided to the veteran did 
not specifically contain the fourth element (i.e., tell the 
claimant to provide any relevant evidence in his or her 
possession), the Board finds that the aforementioned 
documents, read as a whole, give notice to the veteran of 
VA's desire to obtain additional information and evidence 
supporting and substantiating the claim and possibly leading 
to such information and evidence such that the veteran may be 
understood to know he was to provide any relevant evidence he 
possessed.  VA has, therefore, complied with the VCAA notice 
requirements.  

With respect to the VA's duty to assist, the RO attempted to 
obtain all medical records identified by the veteran.  The 
veteran indicated that he has not received any recent 
treatment from private medical providers.  VA treatment 
records related to his claim are in the file.  The veteran's 
service medical records are also in the file.  VA is only 
required to make reasonable efforts to obtain relevant 
records that the veteran has adequately identified to VA.  
38 U.S.C.A. § 5103A(b)(1).   VA, therefore, has made every 
reasonable effort to obtain all records relevant to the 
veteran's claims.

The duty to assist includes, when appropriate, the duty to 
conduct a thorough and contemporaneous examination of the 
veteran.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In 
addition, where the evidence of record does not reflect the 
current state of the veteran's disability, a VA examination 
must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Reexamination will be requested whenever VA 
determines that there is a need to verify either the 
continued existence or the current severity of a disability.  
38 C.F.R. § 3.327(a) (2004).  Generally, reexaminations are 
required if it is likely that a disability has improved, if 
the evidence indicates that there has been a material change 
in a disability, or if the current rating may be incorrect.  
Id.

The RO provided the veteran appropriate VA examinations in 
June 2000 and January 2001.  There is no objective evidence 
indicating that there has been a material change in the 
severity of the veteran's asthma since he was last examined.  
The veteran has not reported receiving any recent treatment, 
and there are no records suggesting an increase in disability 
has occurred as compared to the prior VA examination 
findings.  The Board concludes there is sufficient evidence 
to rate the service-connected condition fairly.  

With respect to the issues involving the timeliness of 
appeal, the Board notes that the March 2005 letter 
specifically informed the veteran of the pertinent laws and 
regulations pertaining to substantive appeals.  The veteran 
was advised as to why the Board thought that his appeal was 
defective and was essentially advised of the information and 
evidence needed to establish that his appeal was timely.  The 
veteran was given an opportunity to submit written argument 
and additional evidence relevant to jurisdiction and/or to 
present oral argument on this question.  The veteran has not 
identified additional evidence relevant to this issue and the 
Board is unable to identify any further development that is 
required.

Thus, the Board finds that VA has satisfied the duty to 
assist the veteran.  In the circumstances of this case, 
additional efforts to assist or notify him in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, he will not be prejudiced as a result of the Board 
proceeding to the merits of his claims.  


II.  Analysis

The Board has reviewed all the evidence of record, which 
consists of the veteran's statements; the reports of the VA 
examinations; and private and VA treatment records.  Although 
the Board has an obligation to provide adequate reasons and 
bases supporting this decision, it is not required to discuss 
each and every piece of evidence in the case.  The Board will 
summarize the relevant evidence where appropriate.

Increased Rating for Asthma

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155 (West 2002).  Separate diagnostic codes 
identify the various disabilities.  Id.  Evaluation of a 
service-connected disorder requires a review of the veteran's 
entire medical history regarding that disorder.  38 C.F.R. 
§§ 4.1 and 4.2 (2004).  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

The veteran's claim for a higher evaluation for asthma is an 
original claim that was placed in appellate status by his 
disagreement with the initial rating award.  In these 
circumstances, separate ratings may be assigned for separate 
periods of time based on the facts found - a practice known 
as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

The veteran's asthma is evaluated under Diagnostic Code 6602 
for bronchial asthma.  Effective October 7, 1996, bronchial 
asthma is rated as follows: 10 percent if pulmonary function 
tests show FEV-1 of 71 to 80 percent predicted or FEV-1/FVC 
of 71 to 80 percent, or there is intermittent inhalational or 
oral bronchodilator therapy; 30 percent if pulmonary function 
tests show FEV-1 of 56 to 70 percent predicted or FEV-1/FVC 
of 56 to 70 percent, or there is daily inhalational or oral 
bronchodilator therapy or inhalational anti-inflammatory 
medication; 60 percent if pulmonary function tests show FEV-1 
of 40 to 55 percent predicted or FEV-1/FVC of 40 to 55 
percent, or there is at least monthly visits to a physician 
for required care of exacerbations or intermittent (at least 
three per year) courses of systemic (oral or parenteral) 
corticosteroids; and 100 percent if pulmonary function tests 
show FEV-1 less than 40 percent predicted or FEV- 1/FVC less 
than 40 percent, or there is more than one attack per week 
with episodes of respiratory failure or requires daily use of 
systemic (oral or parenteral) high dose corticosteroids or 
immuno-suppressive medications.  38 C.F.R. § 4.97, Diagnostic 
Code 6602.  

Supplementary information published with the promulgation of 
the amended rating criteria notes that The American Lung 
Association/American Thoracic Society Component Committee on 
Disability Criteria recommends testing for pulmonary function 
after optimum therapy and suggests that post-bronchodilator 
findings are the standard basis of comparison of pulmonary 
function.  See 61 Fed. Reg. 46,723 (Sept. 5, 1996).  

Service medical records show that the veteran began using 
inhalers for his asthma as early as May 1992.  On May 27, 
1992, he was seen for complaints of wheezing and was 
diagnosed to have asthma.  He was prescribed Ventolin.  The 
next relevant treatment for his asthma was on March 27, 1993.  
The veteran was again given a Ventolin inhaler with 
instructions to take two puffs four times a day as needed.  
The last record of treatment in service was on October 1997.  
The veteran reported taking no medications.  He was again 
prescribed a Ventolin inhaler for his asthma.  It appears he 
was also placed on another medication for preventive 
maintenance of which he was supposed to take two puffs twice 
daily.  The only pulmonary function testing performed during 
service was on September 6, 1989, that was determined to be 
within normal limits.

Although in October 1997, the veteran appears to have been 
placed on daily medication, at his retirement examination he 
did not report being on any medications.  It was noted by the 
examiner, however, that the veteran has a history of asthma 
and uses inhalers.

Post-service medical records for the veteran's asthma consist 
only of VA treatment.  VA Primary Care treatment records from 
November 1998 to August 2002 indicate the veteran has a 
diagnosis of asthma, which is controlled, but there is no 
indication that the veteran is using inhalers to control his 
asthma.  

The veteran did undergo pulmonary function testing in January 
2000, June 2000 and January 2001.  The results of the January 
2000 test show a FEV-1 of 61.9 percent predicted and FEV-
1/FVC of 77 percent.  The results of the June 2000 test, 
however, were deemed inconclusive, as the veteran was unable 
to cooperate with the examination making interpretation 
spirometry impossible.  The results of the January 2001 test 
shows a FEV-1 of 66.8 percent predicted and FEV-1/FVC of 75 
percent.  The June 2000 and January 2001 pulmonary function 
tests were performed in conjunction with VA examinations 
ordered by the RO.

At the June 2000 VA examination, the veteran reported he was 
on Vanceril inhaler two puffs four times a day.  The report 
of the January 2001 VA examination does not indicate what 
medications the veteran was taking for his asthma.

VA pharmacy records from March 1999 to June 2000 indicate 
that as of March 5, 1999 the veteran was taking Triamcinolone 
Oral Inhaler, dosage two puffs twice a day, and Albuterol 
Oral Inhaler, dosage two puffs every six hours as needed.  

The veteran argues that the evidence is consistent with an 
evaluation of 30 percent for his service-connected asthma.  
The Board notes that, although the RO initially granted the 
veteran a noncompensable disability rating effective May 1, 
1998, in March 2003 the RO granted the veteran a 30 percent 
disability rating for his asthma effective March 5, 1999, the 
first date it is ascertainable that the veteran was on daily 
inhalational or oral bronchodilator therapy.  The first issue 
the Board must consider, therefore, is whether the veteran is 
entitled to a compensable rating for the period of May 1, 
1998 to March 4, 1999.

After reviewing all the evidence and resolving all reasonable 
doubt in the veteran's favor, the Board finds that the 
veteran is entitled to a disability rating of 10 percent, but 
no higher, for his service-connected asthma from May 1, 1998 
to March 4, 1999.  The service medical records are clear that 
the veteran was being treated at least periodically with 
inhalers from May 1992 until his separation in 1998.  It was 
noted on his separation examination paperwork that he had a 
history of asthma and uses inhalers.  Although the medical 
records from his separation on April 30, 1998 to March 4, 
1999 do not explicitly indicate that the veteran was using 
inhalers during that period, the Board finds that there is a 
reasonable doubt on that question based on the treatment 
records reflecting his asthma was under control, and he had 
used inhalers during his last six years in service for 
control of his asthma.  In resolving reasonable doubt in 
favor of the veteran, the Board finds, therefore, that he was 
on intermittent inhalational or oral bronchodilator therapy 
from May 1, 1998 to March 4, 1999, which is compensated as 10 
percent disabling under Diagnostic Code 6602.  The veteran is 
not entitled to a higher disability rating because the 
medical evidence does not show pulmonary function tests 
demonstrating FEV-1 of 56 to 70 percent predicted or FEV-
1/FVC of 56 to 70 percent, or there is daily inhalational or 
oral bronchodilator therapy or inhalational anti-inflammatory 
medication.

For the period commencing on March 5, 1999 and thereafter, 
the Board finds that the veteran is not entitled to a 
disability rating in excess of 30 percent for his service-
connected asthma.  The medical evidence does not show 
reliable pulmonary function tests demonstrating FEV-1 values 
of 40 to 55 percent predicted or FEV-1/FVC values of 40 to 55 
percent, or that there was at least monthly visits to a 
physician for required care of exacerbations or intermittent 
(at least three per year) courses of systemic (oral or 
parenteral) corticosteroids.  The June 2000 pulmonary 
function test does show a FEV-1 value of 47.2 percent 
predicted after bronchodilator, but this test was deemed to 
be inconclusive and cannot therefore be used for rating 
purposes.  The other two studies showed FEV-1 values of 61.9 
percent predicted and 66.8 percent predicted; and FEV-1/FVC 
values of 77 percent and 75 percent, which fall short of the 
required readings for a 60 percent rating.  In addition, the 
medical evidence does not show that the veteran had monthly 
visits to his physician for care of exacerbations or that he 
had at least three courses of systemic (oral or parenteral) 
corticosteroids per year.

In conclusion, the veteran is entitled to an increased rating 
of 10 percent for his service-connected asthma from May 1, 
1998 to March 4, 1999, but he is not entitled to a disability 
rating in excess of 30 percent for the period commencing on 
and after March 5, 1999.

Timeliness of the Substantive Appeal for an Increased Rating 
for Hypertension

An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a Statement of the Case (SOC) has 
been furnished, a timely filed substantive appeal.  38 C.F.R. 
§ 20.200 (2004).  

In October 1998, the RO granted the veteran service 
connection for hypertension, but denied a compensable 
evaluation.  The veteran was notified of this decision by 
letter dated October 19, 1998, and an NOD was received 
November 24, 1998.  On July 22, 1999, the RO issued a SOC 
addressing this issue.  

Except in the case of simultaneously contested claims, a 
substantive appeal must be filed within 60 days from the date 
that the AOJ mails the SOC to the appellant, or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later.  The date of mailing of the SOC 
will be presumed to be the same as the date of the SOC and 
the date of mailing the letter of notification of the 
determination will be presumed to the same as the date of 
that letter for purposes of determining whether an appeal has 
been timely filed.  38 C.F.R. § 20.302(b)(1).  

Except in the case of simultaneously contested claims, if (i) 
a claimant submits additional evidence within one year of the 
date of mailing of the notification of the determination 
being appealed, and (ii) that evidence requires, in 
accordance with § 19.131 of this title, that the claimant be 
furnished a SSOC, then the time to submit a substantive 
appeal shall end not sooner than 60 days after such SSOC is 
mailed to the appellant, even if the 60-day period extends 
beyond the expiration of the one-year appeal period.  
38 C.F.R. § 20.302(b)(2).  

When the Rules require that any written document be filed 
within a specified period of time, a response postmarked 
prior to expiration of the applicable time limit will be 
accepted as having been timely filed.  In the event that the 
postmark is not of record, the postmark date will be presumed 
to be five days prior to the date of receipt of the document 
by the VA.  In calculating this five-day period, Saturdays, 
Sundays and legal holidays will be excluded.  38 C.F.R. 
§ 20.305(a).  In computing the time limit for filing a 
written document, the first day of the specified period will 
be excluded and the last day included.  Where the time limit 
would expire on a Saturday, Sunday, or legal holiday, the 
next succeeding workday will be including the computation.  
38 C.F.R. § 20.305(b).  

The SOC in this case was mailed on July 22, 1999.  Sixty days 
from that date is September 20, 1999.  The one-year period 
from the date of the adverse determination is October 19, 
1999.  Thus, the later period is October 19, 1999 and the 
veteran had until that time to perfect his appeal.  The Board 
did not identify any evidence submitted between the July 1999 
SOC and the end of the one-year period that would have 
required the issuance of a SSOC.  

On review, the postmark date is not of record.  However, the 
veteran signed and dated a VA Form 9 on February 15, 2000, 
which is after the expiration of the appeal period.  His 
substantive appeal was date stamped as being received on 
February 24, 2000.  Even applying the postmark rule, the 
veteran's appeal is not considered timely.  

The Board has the authority to determine its own 
jurisdiction, see 38 C.F.R. § 20.101(d), and under the 
circumstances of this case, dismisses the veteran's appeal 
with regard to the issue of a compensable rating for service-
connected hypertension as untimely.  


ORDER

Entitlement to an initial compensable disability rating of 10 
percent, but no higher, for asthma effective from May 1998 to 
March 5, 1999 is granted, subject to controlling regulations 
governing the payment of monetary benefits.

Entitlement to an increased disability rating in excess of 30 
percent effective on and after March 5, 1999 is denied.

The issue of entitlement to a compensable rating for 
hypertension is dismissed because the veteran did not timely 
perfect his appeal.  



                        
____________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


